      Case 2:19-cv-10525-EEF-JVM Document 167 Filed 04/24/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF THE                         §       CIVIL ACTION NO. 19-10525, C/W
COMPLAINT OF THE OWNERS OF                   §       19-10925, 19-11813, and 19-12748
THE M/T AMERICAN LIBERTY                     §
FOR EXONERATION FROM OR                      §       DISTRICT JUDGE SARAH S. VANCE
LIMITATION OF LIABILITY                      §
                                             §       MAG. JUDGE KAREN WELLS ROBY
                                             §
                                             §       PERTAINS TO ALL CASES
************************

                                   THIRD-PARTY COMPLAINT

        American Petroleum Tankers X, LLC (“APT”), as owner of the M/T AMERICAN

LIBERTY (the “Vessel”), and Crowley Global Ship Management, Inc. (“CGSM”), as owner pro

hac vice of the Vessel (collectively the “Vessel Interests”), file this Third-Party Complaint

against Brandon Woodford pursuant to Federal Rule of Civil Procedure 14, subsections (a) and

(c), and represent as follows:

        1.      This claim is within the admiralty and maritime jurisdiction of this Court pursuant

to 28 U.S.C. §1333 and the Court also has jurisdiction 28 U.S.C. §1367 in so far as the claim

arises from the same case or controversy underlying the consolidated limitation proceeding

pending before this Court, C/A No. 19-10525, combined with 19-10925, 19-11813, and 19-

12748 (“Limitation Proceeding”).

        2.      Venue is proper within the United States District Court for the Eastern District of

Louisiana pursuant to 28 U.S.C. §1391(b)(2) as the events giving rise to the claim asserted herein

took place within this district.

        3.      The Vessel is an oil/chemical tanker bearing IMO No. 9763851 with an overall

length of 183.31 meters, a breadth of 32.2 meters, and sailing under the flag of the United States

of America.
      Case 2:19-cv-10525-EEF-JVM Document 167 Filed 04/24/20 Page 2 of 5




       4.      At all material times, the Vessel was owned by APT, a corporation organized

under and existing by virtue of the laws of the State of Delaware.

       5.      At all material times, the Vessel was managed by CGSM, a corporation organized

and existing by virtue of the laws of the State of Delaware.

       6.      Third-Party Defendant, Brandon Woodford, is a natural person and citizen of the

State of Louisiana, who was the compulsory pilot directing the navigation of the Vessel at the

time of the May 16, 2019 incident at issue.

       7.      On or about May 16, 2019, Mr. Woodford boarded the Vessel while moored at a

dock located at mile marker 140.2E on the Mississippi River in Garyville, Louisiana. As the

compulsory pilot mandated by law to direct the navigation of the Vessel on the Mississippi

River, Mr. Woodford directed the movements of two tugs, the M/V VERA BISSO and M/V

JOSEPHINE ANNE, assisting the Vessel in departing the berth. As the Vessel departed the

berth, the willful, reckless, and/or grossly negligent acts or omissions on the part of Mr.

Woodford caused the Vessel to contact other vessels and property along the bank before coming

to rest at a dock located at mile marker 138.7E in Reserve, Louisiana (“Incident”).

       8.      The Incident was not the result of any fault by APT, CGSM, or the Vessel, which

was in good condition and in all respects seaworthy and suitable for the service in which it was

engaged. Moreover, the legal cause of the Incident was occasioned without the privity or

knowledge of APT or CGSM.

       9.      Numerous parties made claims against APT and CGSM for alleged property

damage, economic losses, and personal injuries resulting from the Incident, which have been

consolidated into the Limitation Proceeding.




                                                 2
         Case 2:19-cv-10525-EEF-JVM Document 167 Filed 04/24/20 Page 3 of 5




          10.   The Incident and all damages allegedly resulting therefrom were caused in whole

or in part by the gross negligence, recklessness, and/or willful misconduct of Mr. Woodford in

various particulars that will be more fully shown at trial. Pursuant to Federal Rule of Procedure

14(c), Mr. Woodford is liable directly to the claimants in the Limitation Proceeding. APT and

CGSM tender Mr. Woodford to the claimants as a direct defendant under said Rule 14(c) and

Mr. Woodford is required to appear and answer, under oath, all and singular, the allegations set

forth in the claims filed against APT and CGSM in the Limitation Proceeding.

          11.   The gross negligence, recklessness, and/or willful misconduct of Mr. Woodford

directly and proximately caused significant damage to the Vessel, and APT and CGSM assert a

claim against Mr. Woodford pursuant to Federal Rule of Civil Procedure 14(a) for all physical

and economic damages arising from the damage to the Vessel during the Incident, plus interest,

costs, and any other damages which may be proven at trial.

          12.   APT and CGSM further aver that, if they were negligent and/or if the Vessel is

found unseaworthy with respect to the Incident, such negligence and/or unseaworthiness was

passive and vicarious with respect to the active and primary negligence of Mr. Woodford;

accordingly, APT and CGSM aver that they are entitled to indemnity and/or contribution and/or

recovery over and/or otherwise from Mr. Woodford for any sums that may be adjudged against

APT and CGSM in favor of claimants in the Limitation Proceeding, including interest, costs, and

attorneys’ fees.

          13.   Alternatively, APT and CGSM aver that, if they were negligent and/or if the

Vessel is found unseaworthy with respect to the Incident, that Mr. Woodford is liable as a joint

and solidary tortfeasor to APT and CGSM for indemnity and/or contribution for his share of

fault.




                                               3
      Case 2:19-cv-10525-EEF-JVM Document 167 Filed 04/24/20 Page 4 of 5




       14.     Finally, APT and CGSM are entitled to indemnity and/or contribution from Mr.

Woodford, for sums already paid in settlement of claims arising from the Incident and for any

sums that APT and CGSM may pay or be adjudged to pay (by way of settlement, judgment or

otherwise) in relation to the Incident, including interest, costs and attorneys’ fees.

       WHEREFORE, third-party plaintiffs, American Petroleum Tankers X, LLC and Crowley

Global Ship Management, Inc., pray that this Third-Party Complaint be deemed good and

sufficient and that third-party defendant, Brandon Woodford, be required to appear and answer,

under oath, all and singular, the matters aforesaid and those contained in the claims filed in the

Limitation Proceeding; and that, after due proceedings are had, there be judgment in favor of

American Petroleum Tankers X, LLC and Crowley Global Ship Management, Inc. against

Brandon Woodford as aforementioned, for all physical and economic damages arising from the

damage to the Vessel; and for indemnity, contribution and/or otherwise, for any amounts which

American Petroleum Tankers X, LLC and Crowley Global Ship Management, Inc. have paid or

may be held liable to pay for all losses resulting from the Incident, together with attorneys’ fees,

interest and costs in its defense, as well as attorneys’ fees, interest and costs, incurred in the

prosecution of this Third-Party Complaint. American Petroleum Tankers X, LLC and Crowley

Global Ship Management, Inc. further pray for such other and further relief as may be proper and

this Honorable Court competent to grant.




                                                  4
Case 2:19-cv-10525-EEF-JVM Document 167 Filed 04/24/20 Page 5 of 5




                        Respectfully submitted,

                        /s/ Frederick W. Swaim III
                        Jason P. Waguespack (#21123)
                        Frederick W. Swaim III (#28242)
                        Emmitt L. DuBose III (#35113)
                        Andrew V. Waters (#37913)
                        GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH
                        701 Poydras Street, 40th Floor
                        New Orleans, Louisiana 70139
                        Telephone: (504) 525-6802
                        Telecopier: (504) 525-2456
                        Attorneys for the Petitioners
                        American Petroleum Tankers X, LLC and Crowley Global
                        Ship Management, Inc.




                                  5
